EXHIBIT 99.1 FORM 51-102F3 MATERIAL CHANGE REPORT 1. Name and Address of Company Ballard Power Systems Inc. 9000 Glenlyon Parkway Burnaby, British Columbia V5J 5J8 2. Date of Material Change March 21, 2013. 3. News Release The news release attached as Schedule "A" hereto was disseminated on March 21, 2013 through Canada Newswire. 4. Summary of Material Change Ballard Power Systems Inc. ("Ballard") announced a public offering (the"Offering") in the U.S. of 7,275,000 units ("Units") at a price of US$1.10 per unit for gross proceeds of approximately US$8,000,000. Each Unit entitles the holder to one common share and one warrant (a "Warrant") to purchase one common share of the company. The Warrants are exercisable immediately upon issuance for a period of five years at an exercise price of US$1.50 per share.Ballard has granted the underwriter a 30-day option to purchase an additional 1,091,250 Units on the same terms and conditions solely to cover over-allotments.On March 20, 2013, Ballard entered into an underwriting agreement with Lazard Capital Markets LLC to sell the Units. Full Description of Material Change For full details see a copy of Ballard's news release dated March 21, 2013 attached as Schedule "A" hereto. Disclosure for Restructuring Transactions Not Applicable. 6. Reliance on subseciton 7.1(2) of National Instrument 51-102 This report is not being filed on a confidential basis. 7. Omitted Information Not applicable. 8. Executive Officer Kerry Hillier, Corporate Secretary Telephone: (604) 454-0900 kerry.hillier@ballard.com 9. Date of Report March 25, 2013. Schedule A Please see attached.
